Citation Nr: 9926142	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to service-connected left knee 
disability.

2.  Entitlement to an original rating in excess of 10 percent 
for residuals of a left medial meniscectomy with degenerative 
changes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from September 1975 to 
September 1978.  Apparently subsequent to that active service 
period, he was in a Reserve Unit.  It is unclear whether 
there were any periods of duty for training (DUTRA) or 
medical records associated with the Army Reserves time, 
ending in September 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and July 1996 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which respectively granted service connection and assigned a 
10 percent evaluation for residuals of a left medial 
meniscectomy with degenerative changes; and denied secondary 
service connection for a low back disability.  

Although in a July 1996 Substantive Appeal, appellant 
requested a personal hearing, in a subsequent May 1998 
written statement (in response to the RO's March 1998 hearing 
clarification letter), he expressly withdrew that hearing 
request.  See 38 C.F.R. § 20.704(e) (1998).  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the "increased" rating 
appellate issue as that delineated on the title page of this 
remand.  

With respect to an additional procedural matter, although 
appellant's service organization representative, in an August 
1999 written statement, alleged that appellant's Power of 
Appointment (VA Form 21-22) of record was improperly executed 
because "multiple organizations are listed in box number 
three", the VA Form 21-22 of record signed by appellant in 
February 1995 only lists the American Legion in box number 
three therein.  Accordingly, since it appears that said Power 
of Appointment form was properly executed, the American 
Legion has been listed on the title page of this remand as 
appellant's representative.  

REMAND

The service and post-service medical records currently 
associated with the claims folder indicate that a low back 
disability was initially clinically shown in 1994, at which 
time he underwent lumbar laminectomy/diskectomy.  It is not 
clear whether he may have undergone any medical treatment 
while a member of the Reserve.  Additionally, the actual 
dates of any DUTRA period have not been verified.  Although 
appellant has not alleged that the claimed low back 
disability is related to service or that Reserve period (but 
rather has limited his argument to secondary service 
connection for a low back disability), nevertheless any 
additional post-service medical records might prove relevant 
in deciding the etiology of the low back disability.  In 
particular, any post-service Reserve medical records might 
indicate whether a low back disability and/or gait impairment 
from the service-connected left knee disability were 
manifested during that DUTRA period.  See also, a June 1998 
VA examination report, wherein appellant alleged having had 
low back pain since 1978.  

Additionally, the evidentiary record contains conflicting 
medical evidence as to the etiology of the claimed low back 
disability.  For example, in a November 1997 written 
statement, Donald Davidson Ross, D.C., reported that 
appellant's medical history included "ongoing back pain of 
an intermittent nature associated with an injury to the left 
knee about 1976.  After surgery in 1978 there was limited ROM 
in the knee and a change in his ability to have a normal 
gait."  Additionally, in an April 1998 written statement, 
Richard C. Burnside, M.D., opined that it was as likely as 
not that "the instability problem...created in his knee by his 
injury from the 70's may have precipitated or leastways 
aggravated his back problem."  However, on an April 1997 VA 
medical examination, the examiner opined that "[t]he 
relationship of the back condition to the left knee condition 
is nebulous....  He did not start having trouble with his back 
until 1994 when he ruptured a disk at L3 and L4.  The 
relationship of the back condition to the knee condition is 
not of consequence in my estimation."  In November 1994, a 
June 1994 written statement from Robert L. Hash, II, M.D., 
was received.  In that written statement, it was reported 
that appellant had experienced low back pain 14 years earlier 
after lifting a refrigerator; and that since then he had had 
intermittent low back pain with recent pain down the left 
lower extremity.  In an April 1998 written statement, 
appellant divulged that the history reported by Dr. Hash was 
incorrect in that it was while "lifting a washing machine 
when I aggravated my back condition.  I would not have 
aggravated my back condition had I not been lifting with my 
back due to stiffness and pain in my knee.  Otherwise I would 
have properly lifted with my knees.  The important thing here 
is that I aggravated the back problem which had already 
developed prior to this occurrence."  It is unclear whether 
there may be additional post-service medical records that 
might include relevant history and/or treatment received 
immediately proximate to that claimed lifting-type injury to 
the low back; or any eyewitness statements pertaining to that 
alleged injury.  The Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, additional VA medical opinion to resolve 
said conflicting medical evidence as to the etiology of that 
low back disability might prove beneficial in resolving the 
service connection appellate issue.  

With respect to the issue of an original rating in excess of 
10 percent for residuals of a left medial meniscectomy with 
degenerative changes, appellant's service medical records 
reveal that after a meniscectomy in January 1978, he 
experienced knee instability.  See, e.g.,  June 1978 service 
medical records.  Private clinical records reveal that in May 
1991, left knee three-compartment degenerative arthritis was 
radiographically reported.  Later that month, he underwent 
left knee debridement, a partial lateral meniscectomy, and 
removal of an osteochondroma.  In a December 1995 written 
statement, John H. Lary, Jr., M.D., reported that appellant 
ambulated with a limp; and the diagnosis included left knee 
degenerative arthritis with chronic pain.  Although on the 
June 1996 and April 1997 VA examinations, no instability of 
that knee was clinically reported, on that latter examination 
he ambulated with the left knee "partially fixed" 
(extension was apparently recorded as normal and flexion was 
102 degrees).  However, it is unclear what the examiner meant 
by a "partially fixed" left knee (i.e., whether the knee 
joint itself was partially ankylosed or whether this was a 
description of gait).  In any event, it is the Board's 
opinion that the June 1996 and April 1997 VA examinations did 
not adequately describe the severity of any left knee gait 
impairment; or determine whether any painful motion of the 
left knee was clinically elicited, and if so, the nature, 
location, and intensity of the pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. §§ 4.10, 4.40, 4.45 
(1998).  Thus, additional medical development of this 
original rating appellate issue is deemed warranted, such as 
an orthopedic examination, to adequately determine the nature 
and severity of that disability.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and ascertain whether he did any DUTRA 
during his time in the Reserve.  If so, 
the RO should directly contact the Army 
Reserves unit(s) that appellant was 
assigned to and the ARPERCEN/National 
Personnel Records Center(NPRC) (or any 
other appropriate organization), to 
request written verification of all of 
appellant's active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) dates, to the extent 
feasible.  If necessary, appellant's 
assistance in this undertaking should be 
requested.

2.   The RO should contact the appellant 
and ascertain if there were any physical 
examinations or other medical evaluations 
or treatment by the Reserve unit.  If so, 
the RO should directly request the Army 
Reserves unit(s) that appellant was 
assigned to and the ARPERCEN/NPRC (or any 
other appropriate organization), to 
search for any Army Reserves medical 
records (including INACDUTRA and 
ACDUTRA); and any such records should be 
associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder.  Again, to the extent the 
appellant's assistance is needed in 
determining unit(s) or other details for 
an informed request, his assistance 
should be requested.

3.  The RO should contact and request 
appellant to provide any Army Reserves 
medical records (including INACDUTRA and 
ACDUTRA) that he may have in his 
possession.  Additionally, the RO should 
request him to provide any additional 
clinical records in his possession (not 
presently associated with the claims 
folder), pertaining to the claimed 
disabilities, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
such treatment, including, but not 
limited to, any treatment received 
immediately proximate to the alleged 
lifting-type injury to the low back.  Any 
eyewitness written statement(s) as to the 
details and circumstances of that alleged 
lifting-type injury to the low back 
should also be sought by the RO.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

4.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities; and 
associate these with the claims folder.  
The appellant should provide dates and 
appropriate locations of any such 
treatment.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

6.  With respect to the issue of 
secondary service connection for a low 
back disability, the RO should arrange 
for an appropriate VA examination, such 
as an orthopedic examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
examiner should opine as to whether it is 
as likely as not that (a) any currently 
manifested low back disability is 
causally or etiologically related to the 
service-connected left knee disability, 
and (b) the service-connected left knee 
disability aggravated any low back 
disability.  The term "aggravated" used 
herein refers to post-service aggravation 
of a non-service-connected disability by 
a service-connected disability, to wit:  
an increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  If it 
is determined that there is no 
relationship between any low back 
disability and the service-connected left 
knee disability, that too should be 
recorded in the examination report.  

The examiner should comment on the 
clinical significance, if any, of 
appellant's April 1998 written statement, 
in which he divulged that it was while 
"lifting a washing machine when I 
aggravated my back condition.  I would 
not have aggravated my back condition had 
I not been lifting with my back due to 
stiffness and pain in my knee.  Otherwise 
I would have properly lifted with my 
knees.  The important thing here is that 
I aggravated the back problem which had 
already developed prior to this 
occurrence."  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

7.  With respect to the issue of an 
original rating in excess of 10 percent 
for residuals of a left medial 
meniscectomy with degenerative changes, 
the RO should arrange appropriate 
examination, such as an orthopedic 
examination.  All indicated tests and 
studies should be performed, including, 
but not limited to, range of motion 
studies of the left knee expressed in 
degrees.  

The examiner should review the entire 
claims folder and describe in detail all 
residuals reasonably attributable to the 
service-connected left knee disability 
and their current severity.  The examiner 
should state whether the left knee 
disability results in any muscle loss, 
atrophy, weakness, weakened movement, 
excess fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  The examiner should 
specify whether any painful motion of the 
left knee is clinically elicited, and if 
so, the nature, location, and intensity 
of the pain should be described in 
detail.  Any objective indications of 
such pain should be described.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected disability 
in question has upon appellant's daily 
activities.  See DeLuca.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected disability in question 
should be described in detail (e.g., any 
left knee gait impairment and its 
severity).  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

8.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

9.  The RO should review any additional 
evidence and readjudicate the issue of 
secondary service connection for a low 
back disability under appropriate 
statutory and regulatory provisions 
(including service-connected disability 
as proximate cause of non-service-
connected disability, and post-service 
aggravation of non-service-connected 
disability by service-connected 
disability).  See 38 C.F.R. § 3.310(a) 
(1998); and Allen.  

10.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an original rating in 
excess of 10 percent for residuals of a 
left medial meniscectomy with 
degenerative changes, with consideration 
of all applicable laws and regulations, 
including DeLuca and 38 C.F.R. §§ 4.10, 
4.40, 4.45.  The RO should consider the 
potential applicability of separately 
rating the degenerative arthritis of the 
left knee.  See VA O.G.C. Prec. Op. No. 
23-97 (July 1, 1997) and No. 9-98 (August 
14, 1998).  The RO should also consider 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1998), pertaining to 
extraschedular evaluation.

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

